Citation Nr: 0819731	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-32 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for a dental 
injury as a result of facial surgery, currently rated as 50 
percent disabling.  

2.  Entitlement to service connection for other residuals of 
facial surgery, to include scarring from a bone graft.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that granted 
service connection and assigned a 50 percent disability 
rating for a dental injury as a result of facial surgery, 
effective April 22, 2002.  The veteran testified before the 
Board in September 2007.  

The Board notes that in her December 2003 Notice of 
Disagreement, the veteran appears to have applied for an 
earlier effective date for the award of service connection 
for her dental injury as a result of facial surgery.  The 
Board refers this matter to the RO for appropriate action.  
Additionally, the veteran testified in a September 2007 
travel board hearing that as a result of her surgery, she 
suffered from psychiatric disorders, tinnitus, a breathing 
disorder, loss of taste, and paresthesia of the lips.  The RO 
should evaluate these other manifestations of a dental injury 
as a result of facial surgery for initial ratings pursuant to 
the provisions of 38 U.S.C.A. § 1151.      

The issue of entitlement to service connection for other 
residuals of facial surgery, to include scarring from a bone 
graft, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.





FINDING OF FACT

The veteran's dental injury as a result of facial surgery is 
manifested by loss of more than half of the maxilla and is 
replaceable by prosthesis.   


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for a dental 
injury as a result of facial surgery have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.150, Diagnostic 
Codes (DCs) 9905, 9913, 9914, 9915, 9916 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Post-service VA and private medical records dated from 
September 1979 to June 1984 show that in December 1980, the 
veteran received surgical treatment for correction of a 
developmental deformity of her jaw.  Complications to her 
surgery included severing of the right inferior alveolar 
nervovascular bundle, which was reproximated prior to 
surgical closure, and bigeminy on induction and several times 
during the surgery.  In July 1981, a second surgical 
procedure was performed for removal of the scar band in the 
right buccal mucosa, removal of a stainless steel wire from 
the superior border of the body of the mandible, and 
osteoplasty.  A March 1983 letter from a private treating 
physician reported that gross dental malocclusion secondary 
to malunions of the maxillary and mandibular osteotomies had 
occurred as the result of the veteran's surgeries, along with 
gross facial asymmetry and facial pain, temporomandibular 
joint dysfunction, limitation in the range of movement of the 
mandible, paresthesia over the distribution of the third 
division of the trigeminal nerve bilaterally, and anxiety.  
She was to receive orthodontic therapy in order to coordinate 
the dental arches for further jaw surgery, and after surgery, 
she was to receive additional orthodontic treatment as well 
as restorative dentistry to finalize the occlusion.  This 
injury was found to be a result of VA treatment and it was 
determined that compensation was payable for it.  38 U.S.C.A. 
§ 1151 (West 2002 and Supp. 2007).

VA medical records dated from April 2004 to September 2007 
show that the veteran received intermittent dental treatment.  
She underwent treatment for gingivitis/periodontal disease, a 
palpable asymptomatic mass in the left submandibular region, 
full mouth debridement, and crown insertions and restorations 
for several teeth.  There is no indication that she loss more 
than half the maxilla which is not replaceable by prosthesis.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

Under DC 9905, limitation of motion of the temporomandibular 
articulation, a 10 percent rating is assigned for an inter-
incisal range of 31 to 40 mm.  A 10 percent rating is also 
assigned when range of lateral excursion is zero to 4 mm.  A 
20 percent rating is assigned for an inter-incisal range of 
21 to 30 mm, a 30 percent rating is assigned for an inter-
incisal range of 11 to 20 mm, and a 40 percent rating is 
assigned for an inter-incisal range of 0 to 10 mm.  38 C.F.R. 
§ 4.150, DC 9905 (2007).  The note to Diagnostic Code 9905 
provides that ratings for limited inter-incisal movement 
shall not be combined with ratings for limited lateral 
excursion.  38 C.F.R. § 4.150, DC 9905.  

Loss of teeth due to loss of substance of the body of the 
maxilla or mandible is rated under 38 C.F.R. § 4.150, 
Diagnostic Code 9913.  The criteria for a compensable 
disability rating are based on whether the lost masticatory 
surface can or cannot be restored by a suitable prosthesis.  
If the lost masticatory surface cannot be restored, the 
diagnostic code provides a maximum 40 percent disability 
rating for the loss of all teeth, a 30 percent rating for the 
loss of all upper teeth or all lower teeth, a 20 percent 
rating for the loss of all upper and lower posterior or upper 
and lower anterior teeth, and a 10 percent rating for the 
loss of all upper anterior or lower anterior teeth.  These 
ratings apply only to bone loss through trauma or disease, 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling.  38 C.F.R. § 4.150, DC 9913 
(2007).  

Under Diagnostic Code 9914, loss of more than half of the 
maxilla, a 50 percent rating is assigned when there is 
evidence of loss of more than half of the maxilla replaceable 
by a prosthesis and a 100 percent rating is assigned when the 
loss of more than half of the maxilla is not replaceable by 
prosthesis.  38 C.F.R. § 4.150, DC 9914 (2007).  

Under Diagnostic Code 9915, loss of half or less of the 
maxilla, a zero percent rating is assigned for loss of less 
than 25 percent of the maxilla if replaceable by prosthesis.  
A 20 percent rating is assigned for loss of less than 25 
percent of the maxilla if not replaceable by prosthesis.  
Where the loss is between 25 and 50 percent, a 30 percent 
rating is assigned if the loss is replaceable by prosthesis, 
and a 40 percent rating is assigned if the loss is not 
replaceable by prosthesis.  38 C.F.R. § 4.150, DC 9915 
(2007).  

Under Diagnostic Code 9916, malunion or nonunion of the 
maxilla, a zero percent rating is assigned for slight 
displacement, a 10 percent rating is assigned for moderate 
displacement, and a 30 percent rating is assigned for severe 
displacement.  38 C.F.R. § 4.150, DC 9916 (2007).  

Under the schedular criteria of DC 9905, the maximum rating 
for limitation of motion of the temporomandibular 
articulation is 40 percent.  The maximum rating under DC 
9913, loss of teeth due to loss of substance of the body of 
the maxilla or mandible, and DC 9915, loss of half or less of 
the maxilla, is 40 percent.  The maximum rating under DC 
9916, malunion or nonunion of the maxilla, is 30 percent.  38 
C.F.R. § 4.150, DCs 9905, 9913, 9915, 9916.  Therefore, 
because the veteran's dental injury as a result of facial 
surgery already exceeds the maximum ratings under DCs 9905, 
9913, 9915, and 9916, she is not entitled to a rating higher 
than 50 percent under these diagnostic codes, and an 
increased rating is not warranted under these diagnostic 
codes.  

Under DC 9914, a 100 percent rating is assigned when the loss 
of more than half of the maxilla is not replaceable by 
prosthesis.  38 C.F.R. § 4.150, DC 9914.  In this case, the 
medical evidence of record does not show that the veteran has 
loss of more than half of the maxilla that is not replaceable 
by prosthesis.  The VA medical records show that while there 
is loss of maxilla, the veteran has had crowns and 
resporation of teeth and is currently treated with these 
prosthetic devices.  Therefore, an increased rating under DC 
9914 is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the veteran's dental injury as a result of facial surgery did 
not warrant a rating in excess of 50 percent disabling for 
the period under consideration.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2003 and March 2006 
and a rating decision in October 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2004 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination with 
respect to the loss of maxilla because the existing medical 
evidence is clear and is sufficient to rate the claim.  See 
38 C.F.R. § 3.159(c)(4) (2007).  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

An increased initial rating for a dental injury as a result 
of facial surgery is denied.  


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for other residuals of 
facial surgery, to include scarring from a bone graft.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The record 
reflects that the veteran suffers from scarring in the right 
hip, but it remains unclear whether the scarring in the right 
hip is related to the bone graft taken from her hip for her 
facial surgery.  

In a June 1981 VA medical report, the physician noted that 
the veteran had a scar at the right hip from a bone graft 
that was widening with elevation.  The veteran testified at a 
September 2007 travel board hearing before the Board that she 
had scars on both of her hips from the bone grafts for her 
facial surgery, and that the scar on her right hip was larger 
and longer.  She also testified that she had a large scar in 
the inside of her mouth that stretched from the upper jaw to 
the lower jaw.  There is currently no competent medical 
opinion in the veteran's file as to whether her other 
residuals of facial surgery, to include scarring from a bone 
graft, is related to her service-connected dental injury as a 
result of facial surgery.  In order to make an accurate 
assessment of the veteran's entitlement to service connection 
for her disability, it is necessary to have a medical opinion 
discussing the relationship between her disability and her 
service-connected injury based upon a thorough review of the 
record.    

Because a VA examiner has not specifically opined as to 
whether or not the veteran's residuals of facial surgery, to 
include scarring from a bone graft, are related to her 
service-connected dental injury as a result of facial surgery 
after a review of the evidence of record, the Board finds 
that an examination and opinion addressing the etiology of 
this disorder is necessary in order to fairly decide the 
merits of the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine whether there 
is any relationship between her current 
residuals of facial surgery, to include 
scarring from a bone graft, and her 
service-connected dental injury as a 
result of facial surgery.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
any current residuals of facial 
surgery, to include scarring from a 
bone graft, are etiologically related 
to the dental injury she sustained as a 
result of facial surgery.  If 
necessary, the examiner should attempt 
to reconcile the opinion with the 
medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.

2.  Then, readjudicate the claim for 
service connection for other residuals 
of facial surgery, to include scarring 
from a bone graft.  If the decision 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate opportunity for 
response.  Thereafter, return the case 
to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


